DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Ultra-narrow band light projecting means” in claims 21, 23, 24, 26, 29, 32, 35, 38. The examiner has looked to the specification in paragraph [0021] for details.
“Diffusing means” in claims 21, 26, 29, 32, 35, 38. The examiner has looked to the specification in paragraph [0022] for details.
“Illuminance adjusting means” in claims 21, 22, 24, 29, 30, 35, and 36. The examiner has looked to the specification in paragraph [0038] for details.
“Control means” of claims 23. The examiner has looked to the specification in paragraph [0024] for details. 
“Light-source switching means” of claim 23. The examiner has looked to the specification in paragraph [0028] for details. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 21-40 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 21, 29, and 35recite the limitations “light projected from the ultra-narrow band light projecting means to the entire face of a person”. Therefore, the claims positively-recite the human body. Recommended claim language would be reciting a functional connection (e.g. configured to or designed to). Dependent claims 22-29, 30-34, and 36-40 are rejected for depending on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 26-30, 32-36, 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat Pub No. 20050248962 granted to Searfoss in view of WO2008084764A1 granted to Masahiro (provided in IDS, published 2008-07-17). 
Regarding claim 21, Searfoss discloses a sound sleep inducing apparatus (abstract, para 0010, para 0037 “a mode for promoting sleep readiness”) comprising: an ultra-narrow band light projecting means which generates ultra-narrow band light in blue to green (para 0037 “LED lamps 10-12 to produce illumination.. narrow band of light appears monochromatic in color and is preferably in the blue to green visual light band”) having a peak wavelength area of 430 to 550 nm (para 0037 “approximately 450 nm-540 nm”); diffusing means which diffuses an irradiation area of the light projected from the ultra-narrow band light projecting means to the entire face of a person (para 0034 “approximately 450 nm-540 nm”); and illuminance adjusting means which adjusts illuminance at a position of an eye in the face to 1 to 300 lux (para 0035 “the sleep readiness mode produces light at between 20-200 lumens.”, 0037 “the light produced during the sleep help mode is at a luminosity below that produced during sleep readiness such as between 5 lumens and 50 lumens.”; it is noted that the average surface area for a face of a human is about .07m2, the illuminance on the surface of the face is about 71-714 lux which reads over the claimed limitation). Searfoss discloses allowing the user to adjust the frequency bands and intensity of the light produced by the respective illumination modes, and for allowing the user to control the undulation frequency produced during the sleep help mode (para 0015) but fails to disclose having a half bandwidth of 3 nm or less. 
Masahiro teaches a system for providing light to the skin of a user at desired wavelength band. Masahiro shows that it is known to irradiate the skin using a monochromatic light of ultra-narrow band having half-value width of 10 nm or less to a wide area. By irradiating the diseased part with monochromatic light with an ultra-narrow band having a half-value width of 10 nm or less, it is possible to obtain a stronger action than light of an approximate wavelength region of the same light amount […] and the interference of light of the light source can be remarkably reduced (description, machine translated). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Searfoss with the teachings of Masahiro to provide using ultra-narrow band light having half-value width of 10 nm or less to provide the predictable result of obtaining a stronger action than light of an approximate wavelength region of the same light amount […] and the interference of light of the light source can be remarkably reduced. 

Regarding claim 22, Searfoss as modified by Masahiro (hereinafter “modified Searfoss”) renders the sound sleep inducing apparatus according to claim 21 obvious as recited hereinabove, Searfoss discloses wherein the illuminance adjusting means adjusts the illuminance at the eye position in the face to 20 to 250 lux (para 0035 “the sleep readiness mode produces light at between 20-200 lumens.”, 0037 “the light produced during the sleep help mode is at a luminosity below that produced during sleep readiness such as between 5 lumens and 50 lumens.”).  

Regarding claim 26, modified Searfoss renders the sound sleep inducing apparatus according to claim 21 obvious as recited hereinabove, Searfoss discloses wherein the ultra-narrow band light projecting means comprises an LED light source and a bandpass filter which narrows the wavelength band of the light emitted from the LED light source (para 0034 “the light source may utilize filters for filtering the light into a desired intensity or frequency bands”), and wherein the diffusing means comprises at least one of: a diffusing lens, a cylindrical lens, or a diffusing plate (para 0034 “a screen 5 which diffuses the light over a broad surface area”).  

Regarding claim 27, Searfoss discloses a lighting fixture provided with the sound sleep inducing apparatus according to claim 21 (fig. 2; See rejection of claim 21 above).  

Regarding claim 28, Searfoss discloses a bed provided with the sound sleep inducing apparatus according to claim 21 (Fig. 1; See rejection of claim 21 above).  

Regarding claim 29, Searfoss discloses a sound sleep inducing apparatus  (abstract, para 0010, para 0037 “a mode for promoting sleep readiness”) comprising: an ultra-narrow band light projecting means which generates blue ultra-narrow band light (para 0037 “LED lamps 10-12 to produce illumination.. narrow band of light appears monochromatic in color and is preferably in the blue to green visual light band”) having a peak wavelength area of 430 to 500 nm (para 0037 “approximately 450 nm-540 nm”); diffusing means which diffuses an irradiation area of the light projected from the ultra-narrow band light projecting means to the entire face of a person (para 0034 “approximately 450 nm-540 nm”); and illuminance adjusting means which adjusts illuminance at a position of an eye in the face to 1 to 300 lux (para 0035 “the sleep readiness mode produces light at between 20-200 lumens.”, 0037 “the light produced during the sleep help mode is at a luminosity below that produced during sleep readiness such as between 5 lumens and 50 lumens.”; it is noted that the average surface area for a face of a human is about .07m2, the illuminance on the surface of the face is about 71-714 lux which reads over the claimed limitation) but fails to disclose having a half bandwidth of 3 nm or less. 
Masahiro teaches a system for providing light to the skin of a user at desired wavelength band. Masahiro shows that it is known to irradiate the skin using a monochromatic light of ultra-narrow band having half-value width of 10 nm or less to a wide area. By irradiating the diseased part with monochromatic light with an ultra-narrow band having a half-value width of 10 nm or less, it is possible to obtain a stronger action than light of an approximate wavelength region of the same light amount […] and the interference of light of the light source can be remarkably reduced (description, machine translated). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Searfoss with the teachings of Masahiro to provide using ultra-narrow band light having half-value width of 10 nm or less to provide the predictable result of obtaining a stronger action than light of an approximate wavelength region of the same light amount […] and the interference of light of the light source can be remarkably reduced. 

Regarding claim 30, modified Searfoss renders the sound sleep inducing apparatus according to claim 29 obvious as recited hereinabove, Searfoss discloses wherein the illuminance adjusting means adjusts the illuminance at the eye position in the face to 20 to 120 lux (para 0035 “the sleep readiness mode produces light at between 20-200 lumens.”, 0037 “the light produced during the sleep help mode is at a luminosity below that produced during sleep readiness such as between 5 lumens and 50 lumens.”).  

Regarding claim 32, modified Searfoss renders the sound sleep inducing apparatus according to claim 29 obvious as recited hereinabove, Searfoss discloses wherein the ultra-narrow band light projecting means comprises an LED light source (para 0034 “LED 10-12”) and a bandpass filter which narrows the wavelength band of the light emitted from the LED light source (para 0034 “the light source may utilize filters for filtering the light into a desired intensity or frequency bands”), and wherein the diffusing means comprises at least one of: a diffusing lens, a cylindrical lens, or a diffusing plate (para 0034 “a screen 5 which diffuses the light over a broad surface area”).  

Regarding claim 33, Searfoss discloses a lighting fixture provided with the sound sleep inducing apparatus according to claim 29 (fig. 2; claim 29 rendered obvious as recited above by modified Searfoss).
  
Regarding claim 34, Searfoss discloses a bed provided with the sound sleep inducing apparatus according to claim 29 (Fig. 1 claim 29 rendered obvious as recited above by modified Searfoss).  

Regarding claim 35, Searfoss discloses a sound sleep inducing apparatus (abstract, para 0010, para 0037 “a mode for promoting sleep readiness”) comprising: an ultra-narrow band light projecting means which generates green ultra-narrow band light (para 0037 “LED lamps 10-12 to produce illumination.. narrow band of light appears monochromatic in color and is preferably in the blue to green visual light band”) having a peak wavelength area of 500 to 550 nm (para 0037 “approximately 450 nm-540 nm”); diffusing means which diffuses an irradiation area of the light projected from the ultra-narrow band light projecting means to the entire face of a person (para 0034 “approximately 450 nm-540 nm”); and illuminance adjusting means which adjusts illuminance at a position of an eye in the face to 1 to 300 lux (para 0035 “the sleep readiness mode produces light at between 20-200 lumens.”, 0037 “the light produced during the sleep help mode is at a luminosity below that produced during sleep readiness such as between 5 lumens and 50 lumens.”; it is noted that the average surface area for a face of a human is about .07m2, the illuminance on the surface of the face is about 71-714 lux which reads over the claimed limitation) but fails to disclose having a half bandwidth of 3 nm or less. 
Masahiro teaches a system for providing light to the skin of a user at desired wavelength band. Masahiro shows that it is known to irradiate the skin using a monochromatic light of ultra-narrow band having half-value width of 10 nm or less to a wide area. By irradiating the diseased part with monochromatic light with an ultra-narrow band having a half-value width of 10 nm or less, it is possible to obtain a stronger action than light of an approximate wavelength region of the same light amount […] and the interference of light of the light source can be remarkably reduced (description, machine translated). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Searfoss with the teachings of Masahiro to provide using ultra-narrow band light having half-value width of 10 nm or less to provide the predictable result of obtaining a stronger action than light of an approximate wavelength region of the same light amount […] and the interference of light of the light source can be remarkably reduced. 
  
Regarding claim 36, modified Searfoss renders the sound sleep inducing apparatus according to claim 35 obvious as recited hereinabove, Searfoss discloses wherein the illuminance adjusting means adjusts the illuminance at the eye position in the face to 50 to 250 lux (para 0035 “the sleep readiness mode produces light at between 20-200 lumens.”, 0037 “the light produced during the sleep help mode is at a luminosity below that produced during sleep readiness such as between 5 lumens and 50 lumens.”).  

Regarding claim 38, modified Searfoss renders the sound sleep inducing apparatus according to claim 35 obvious as recited hereinabove, Searfoss discloses wherein the ultra-narrow band light projecting means comprises an LED light source (para 0034 “LED 10-12”) and a bandpass filter which narrows the wavelength band of the light emitted from the LED light source (para 0034 “the light source may utilize filters for filtering the light into a desired intensity or frequency bands”), and wherein the diffusing means comprises at least one of: a diffusing lens, a cylindrical lens, or a diffusing plate (para 0034 “a screen 5 which diffuses the light over a broad surface area”).  

Regarding claim 39, Searfoss discloses a lighting fixture provided with the sound sleep inducing apparatus according to claim 35 (fig. 2; claim 35 rendered obvious as recited above by modified Searfoss).  

Regarding claim 40, Searfoss discloses a bed provided with the sound sleep inducing apparatus according to claim 35 (Fig. 1; claim 35 rendered obvious as recited above by modified Searfoss).

Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Searfoss as applied to claims  21-22, 26-30, 32-36, 38-40 above, and further in view of US Pat Pub No 20100171441 granted to Schlangen et al. (hereinafter “Schlangen”).
Regarding claim 23, modified Searfoss renders the sound sleep inducing apparatus according to claim 21 obvious as recited hereinabove, Searfoss discloses wherein the ultra- narrow band light projecting means further includes: generates blue ultra- narrow band light having a peak wavelength area of 430 to 500 nm (para 0033 “light sources 10-12, para 0037) and a half bandwidth of 3 nm or less (see Masahiro reference, Description); generates green ultra-narrow band light having a peak wavelength area of 500 to 550 nm (para 0033 “light sources 10-12, para 0037) and a half bandwidth of 3 nm or less (Masahiro, Description); switches between the first ultra-narrow band light projecting means and the second ultra-narrow band light; and control means which outputs a switching signal to the light-source (para 0033, 0043 “[…] These controls allow a person 3 to select between respective light modes”).   
modified Searfoss fails to explicitly disclose having a first light projecting means and a second light projecting means and light-source switching means
Schlangen shows that it is known to provide a lighting system for creating biological effect induced by light wherein the lighting system includes a first and a second light sources to provide light with at a first and second wavelength (para 0014). The system includes a switch for switching the light between the first and second light sources to generate light with different spectra (para 0008). This provides the advantage of providing light with different phases during the therapy (para 0028). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Searfoss with the teachings of Schlangen to provide two light sources that are capable of operating at different wavelengths to provide the predictable result of providing light at different spectrum during treatment. 

Regarding claim 24, modified Searfoss as additionally modified by Schlangen renders the sound sleep inducing apparatus according to claim 23 obvious as recited hereinabove, Searfoss discloses wherein the illuminance adjusting means adjusts the illuminance at the eye position in the face to 20 to 120 lux for the projection and to 50 to 250 lux for the projection (para 0035 “the sleep readiness mode produces light at between 20-200 lumens.”, 0037 “the light produced during the sleep help mode is at a luminosity below that produced during sleep readiness such as between 5 lumens and 50 lumens.”).  
Schlangen teaches using the first ultra-narrow band light projecting means (paras 0008 and 0028) and the second ultra-narrow band light projecting means (Schlangen paras 0008 and 0028) to provide the predictable result of providing light with different phases during therapy. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Searfoss with the teachings of Schlangen to provide two light sources that are capable of operating at different wavelengths to provide the predictable result of providing light at different spectrum during treatment.

Claims 25, 31 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Searfoss as applied to claims 21-22, 26-30, 32-36, 38-40 above, and further in view of US Pat No. 6623512 issued to Haller et al. (hereinafter “Haller”).
Regarding claim 25, modified Searfoss renders the sound sleep inducing apparatus according to claim 21 obvious as recited hereinabove, but fails to disclose wherein energy at the irradiated portion is 1.0 J/cm2 or less. 
Haller teaches a light emission device configured to treat sleep disorders (Col 1, lines 10-15, 50-36) having plurality of light emitter arrays, each emitter array producing light with intensity of .5-50 gJ/cm2 (Col 5, lines 31-38) to allow adjustment of light intensity for comfortable levels. Haller further teaches an intensity of 1.100 gJ/cm2 should be selected to achieve most therapeutic treatment (Col 6, lines 57-Col 7, line 11). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Searfoss  with the teachings of Haller to incorporate a portion of irradiation of light on a subject’s face to provide the predictable result of providing effective therapy to sleep disorders at user’s comfort level. 

Regarding claim 31, modified Searfoss renders the sound sleep inducing apparatus according to claim 29 obvious as recited hereinabove, but fails to disclose wherein energy at the irradiated portion is 1.0 J/cm2 or less.  
Haller teaches a light emission device configured to treat sleep disorders (Col 1, lines 10-15, 50-36) having plurality of light emitter arrays, each emitter array producing light with intensity of .5-50 gJ/cm2 (Col 5, lines 31-38) to allow adjustment of light intensity for comfortable levels. Haller further teaches an intensity of 1.100 gJ/cm2 should be selected to achieve most therapeutic treatment (Col 6, lines 57-Col 7, line 11). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Searfoss with the teachings of Haller to incorporate a portion of irradiation of light on a subject’s face to provide the predictable result of providing effective therapy to sleep disorders at user’s comfort level. 

Regarding claim 37, modified Searfoss renders the sound sleep inducing apparatus according to claim 35 obvious as recited hereinabove, but fails to disclose but fails to disclose wherein energy at the irradiated portion is 1.0 J/cm2 or less.  
Haller teaches a light emission device configured to treat sleep disorders (Col 1, lines 10-15, 50-36) having plurality of light emitter arrays, each emitter array producing light with intensity of .5-50 gJ/cm2 (Col 5, lines 31-38) to allow adjustment of light intensity for comfortable levels. Haller further teaches an intensity of 1.100 gJ/cm2 should be selected to achieve most therapeutic treatment (Col 6, lines 57-Col 7, line 11). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Searfoss with the teachings of Haller to incorporate a portion of irradiation of light on a subject’s face to provide the predictable result of providing effective therapy to sleep disorders at user’s comfort level. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 25-27, 29-33  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,389,617. Although the claims at issue are not identical, they are not patentably distinct from each other.

With regards to claim 21. (new) A sound sleep inducing apparatus comprising: an ultra-narrow band light projecting means which generates ultra-narrow band light in blue to green (claim 1/3 “ultra-narrow band … blue …” ) having a peak wavelength area of 430 to 550 nm (claim 1/3, “450-470nm) and a half bandwidth of 3 nm or less (claim 3 “half bandwidth of 3 nm or less”); diffusing means which diffuses an irradiation area of the light projected from the ultra-narrow band light projecting means to the entire face of a person (claim 3); and illuminance adjusting means which adjusts illuminance at a position of an eye in the face to 1 to 300 lux (claim 1/3).  
With regards to claim 22. (new) The sound sleep inducing apparatus according to claim 21, wherein the illuminance adjusting means adjusts the illuminance at the eye position in the face to 20 to 250 lux  (claims 1/3).  
With regards to claim 25. (new) The sound sleep inducing apparatus according to claim 21, wherein energy at the irradiated portion is 1.0 J/cm2 or less (claims 1 and 3).  
With regards to claim 26. (new) The sound sleep inducing apparatus according to claim 21, wherein the ultra-narrow band light projecting means comprises an LED light source and a bandpass filter which narrows the wavelength band of the light emitted from the LED light source (claim 5), and wherein the diffusing means comprises at least one of: a diffusing lens, a cylindrical lens, or a diffusing plate (claim 3).  
With regards to claim 27. (new) A lighting fixture provided with the sound sleep inducing apparatus according to claim 21 (claim 3).  
With regards to claim 29. (new) A sound sleep inducing apparatus comprising: an ultra-narrow band light projecting means which generates blue ultra-narrow band light having a peak wavelength area of 430 to 500 nm and a half bandwidth of 3 nm or less; diffusing means which diffuses an irradiation area of the light projected from the ultra-narrow band light projecting means to the entire face of a person; and illuminance adjusting means which adjusts illuminance at a position of an eye in the face to 1 to 300 lux (claims 1 and 3).  
With regards to claim 30. (new) The sound sleep inducing apparatus according to claim 29, wherein the illuminance adjusting means adjusts the illuminance at the eye position in the face to 20 to 120 lux  (claims 1 and 3).  
With regards to claim 31. (new) The sound sleep inducing apparatus according to claim 29, wherein energy at the irradiated portion is 1.0 J/cm2 or less (claims 1 and 3).  
With regards to claim 32. (new) The sound sleep inducing apparatus according to claim 29, wherein the ultra-narrow band light projecting means comprises an LED light source and a bandpass filter which narrows the wavelength band of the light emitted from the LED light source, and wherein the diffusing means comprises at least one of: a diffusing lens, a cylindrical lens, or a diffusing plate (claim 3).  
With regards to claim 33. (new) A lighting fixture provided with the sound sleep inducing apparatus according to claim 29 (claim 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6135117 granted to Campbell et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/             Examiner, Art Unit 3792                                                                                                                                                                                           
/REX R HOLMES/             Primary Examiner, Art Unit 3792